Title: From Thomas Jefferson to George Thompson, 23 June 1825
From: Jefferson, Thomas
To: Thompson, George


                        Dear Sir
                        
                            Monticello
                            June 23. 25.
                        
                    The reciept of your letter of the 2d inst. has given me great pleasure; for altho’ I had omitted no opportunity of enquiring after you, and always learnt that you were in health and prosperity, yet I was glad to have it more particularized, and from your own hand. I have enjoyed great good health myself. like you I have but one child, but am ahead of you in having a dozen grand children and about as many great grand children. I have not however been blessed with your thrift. I have been a poor manager at best, and my attention  too much abstracted from my own affairs to those not my own, so that I barely keep things together. I have a grandson who lately has taken all my affairs off my hands, and this has enabled me to endeavor still to make my latter years useful. the establishment of an University near Charlottesville has for 7. years employed my whole time, and it is at length accomplished and got into operation. it is not 3 months since it was opened and we have 90. students and others daily coming in. we recieve none under 16. years of age; and I have no doubt that at the commencement of our next term Feby 1. we shall have as many as the University and Charlottesville together can accomodate. this may be 250. or perhaps 300. our scale of education comprehends every branch of useful knowlege, and our Professors are of the first order of science. so that I hope it will prove a great blessing to my country. it is also as cheap an institution as any in the US. the whole expence of a Student, except his clothes and pocket money being reckoned at 200.D. only for a term of 10½ months.We adhere strictly to our old-fashioned politics, of maintaining the rights of the states in whatever concerns the state alone, considering the general government but as our department for foreign affairs and for those which concern other states; that that branch of the government has no powers but those enumerated in the constitution. we abjure the doctrine which destroys these limits, and permits them to do whatever they say they think is for the general welfare; and we shall see in time whether the new coalition of Eastern and Western states will improve our republican principles; or whether they will promote the general welfare by releasing those charged with it from all other limits than their own opinion of what is for that general welfare. I hope however we shall go on cordially with the majority until that majority sees that it is going wrong, and returns to the old principle of a limited government.You wish me to give an opinion on the question which at present agonises Kentucky. no, my dear Sir, at the age of 82.  I have no inclination to volunteer myself into a question which convulses a nation. quiet is my wish with the peace and good will of the world. with it’s contentions I have nothing to do. a letter of mine, I am told, is quoted, and I have recieved many applications to explain it: but let the letter speak for itself to explain it further so as to make it more applicable to this case, would be to take a side in it, which I have no inclination to do. to the principles of the letter I still adhere. whether the inferences from it are fair must be judged by every one, according to his own reason, and the letter itself pretends to no authority. it was merely the opinion of a private individual on a speculative question. with the hope that you will excuse my unwillingness to take any part in this controversy, I pray you to be assured of my continued esteem and respect.
                        
                    Th: Jefferson